Citation Nr: 1453062	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-08 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial rating for the service-connected vasomotor rhinitis with deviation of the nasal septum status post septoplasty.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 2009.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Board remanded this case for further development.

As noted in the prior remand, the issue of service connection for a dental disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2014).


FINDING OF FACT

The Veteran's vasomotor rhinitis is characterized by decreased airflow through his left nostril, but not by complete obstruction on of the nasal passage either side, a greater than 50 percent obstruction on both sides, or polyps.


CONCLUSION OF LAW

The criteria for a compensable rating for vasomotor rhinitis with deviation of the nasal septum status post septoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, DC 6522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's April 2014 remand, VA provided the Veteran with a medical examination in July 2014.  This examination contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran has been granted service connection for vasomotor rhinitis with deviation of the nasal septum status post septoplasty in the February 2010 rating decision currently on appeal.  He was assigned a noncompensable (0 percent) rating, effective October 1, 2009.

Vasomotor rhinitis is rated under Diagnostic Code 6522.  38 C.F.R. § 4.97.  Under that code, a 10 percent evaluation is warranted for vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97 , DC 6522.  A 30 percent rating is warranted for vasomotor rhinitis with polyps.  Id.

The Veteran's service treatment records show that he underwent a July 1996 septoplasty in service to correct his deviated septum.

At the time of his June 2009 VA occupational medicine examination, the Veteran reported constant, non-incapacitating sinus problems, which were treated with Flonase, Zyrtec, and saline rinse.  He denied needing antibiotic treatment lasting 4-6 weeks for this disability.  He reported headaches with his sinus episodes.  He reported daily symptoms including difficulty breathing through his nose, purulent discharge, and post nasal drainage.  He had no hoarseness of the voice, pain and crusting.  Physical examination revealed that the nasal septum was at midline.  X-ray findings were within normal limits.  The Veteran was diagnosed with allergic rhinitis.

His June 2009 VA otolaryngology examination revealed upper respiratory disease consisting of deviation of the nasal septum resulting in no (0 percent) obstruction on the right and 60 percent obstruction on the left and vasomotor rhinitis.

In his March 2010 notice of disagreement, the Veteran requested an increase to 70 or 80 percent due to a 60 percent deviated septum and resultant breathing difficulties.  The Veteran reiterated his argument in his March 2011 VA Form 9, stating that his breathing difficulties became worse after his in-service surgery.

The Veteran underwent a VA examination in July 2014.  At that time, the Veteran reported difficulty breathing through the left side of his nose, having to breathe through his mouth while running, and teary eyes and running nose when mowing lawn or hiking.  He denied facial pain and pussy bloody nasal discharge.  Physical examination found that the Veteran's rhinitis did not cause complete obstruction of the nasal passage on either side or greater than 50 percent obstruction of the nasal passage on both sides.  There were no nasal polyps, no permanent hypertrophy of the nasal turbinates, and no granulomatous conditions.  The Veteran had no related scars, and no other pertinent physical findings, complications, conditions, signs and/or symptoms.  He did not have loss of part of the nose or other scars of the nose exposing both nasal passages, causing loss of part of one ala, or causing other obvious disfigurement.  His sinus x-ray was normal, showing no significant mucosal thickening, air-fluid levels, or significant bony abnormalities.  This disability was not shown to impact his ability to work.  There was decreased airflow through the Veteran's left nostril when he blocked his right nostril, but the examiner did not find the 60 percent block the Veteran reported.

Based on the above, the Veteran's vasomotor rhinitis most nearly approximates the criteria for the current noncompensable (0 percent) evaluation.  The Veteran's symptoms of vasomotor rhinitis have included breathing difficulties and occasional teary eyes and running nose.  He has treated these symptoms with medication.  The record does not reflect the presence of polyps.  Similarly, despite the Veteran's complaints of breathing difficulty, even the 60 percent left-side blockage noted by the June 2009 VA otolaryngologist is insufficient to warrant a compensable rating.  Moreover, the later examiner did not find even this degree of blockage.  There is no evidence of nasal obstruction greater than 50 percent on both sides or complete obstruction on one side as required for a compensable evaluation under this diagnostic code.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's vasomotor rhinitis.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as significant blockage or polyps, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of initial ratings when raised by the record.  In this case, however, the issue of unemployability has not been raised.  In this case, the Board notes that the Veteran is retired; however, there have been no reports of unemployability.  Thus, the issue of entitlement to TDIU has not been raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A compensable rating for vasomotor rhinitis is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


